Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-15-2002

USA v. Boone
Precedential or Non-Precedential:

Docket 99-5439




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"USA v. Boone" (2002). 2002 Decisions. Paper 131.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/131


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
Filed February 15, 2002

UNITED STATES COURT OF APPEALS
FOR THE THIRD CIRCUIT

Nos. 99-5439/5695/5894

UNITED STATES OF AMERICA

v.

LARRY BOONE,

       Appellant No.: 99-5439

UNITED STATES OF AMERICA

v.

THOMAS WESTON, aka Rasul

       Thomas Weston,
       Appellant No.: 99-5695

UNITED STATES OF AMERICA

       Appellant No.: 99-5894

v.

THOMAS WESTON, aka Rasul

On Appeal and Cross-Appeal from the Judgment of
Conviction and Sentence of the United States District
Court for the District of New Jersey
(Crim. No. 99-cr-005898)
District Judge: Hon. Garrett E. Brown, Jr.

Argued: September 15, 2000

Before: ROTH, McKEE and RENDELL, Circuit Judge s
ORDER AMENDING OPINION

IT IS HEREBY ORDERED, that the Slip Opinion filed in
this case on January 29, 2002, be amended as follows:

On page 12, delete the first sentence in the third
paragraph which reads: "The testimony regarding the
search of Weston's night club did not amount to plain
error." And, replace it with the following: "The district
court's admission of the testimony regarding the search of
Weston's night club was not an abuse of discretion."

IT IS SO ORDERED.

       BY THE COURT:

        /s/ Theodore A. McKee
         Circuit Judge

DATED: February 15, 2002

A True Copy:
Teste:

       Clerk of the United States Court of Appeals
       for the Third Circuit

                                2